PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rishi Renjith, et al. 
Application No. 16/669,044
Filed: October 30, 2019
For: EVENT PRODUCER SYSTEM OF A MESSAGING PLATFORM FOR DELIVERING REAL-TIME MESSAGES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 27, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required. 

This application became abandoned for a failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration mailed May 18, 2022.  The issue fee was timely paid on June 7, 2022.  Accordingly, the application became abandoned by on June 8, 2022. A Notice of Abandonment was mailed on June 22, 2022.  
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). 

The petition does not comply with requirement (1).  In this regard, the petitioner has submitted a Application Data Sheet (ADS) that amends the name of the one of the joint inventors. The application data sheet is part of the application for which it has been submitted (see 37 CFR 1.76(a)). However, 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee.  Accordingly, if the changes in the ADS filed June 27, 2022 are desired, petitioner must submit a renewed petition to revive, including a new 1.48 request to correct inventor name, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 and processing fees for each request.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)